Citation Nr: 0506594	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  02-01 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date, prior to October 28, 1999, 
for a grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from December 1966 to 
December 1969.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

The RO granted entitlement to service connection for PTSD 
effective October 28, 1999.

In August 2002 the appellant presented testimony via a 
videoconference hearing with the RO before the undersigned 
Veterans Law Judge.  A transcript of his testimony has been 
associated with the claims file.

In October 2003 the Board remanded this case to the RO for 
further development and adjudicative action.  

In December 2004 the RO affirmed the determination previously 
entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The veteran did not appeal the September 1985 rating 
decision wherein the RO denied entitlement to service 
connection for PTSD; notice was properly mailed to him in 
September 1985.

2.  The veteran filed an application to establish service 
connection for PTSD on October 28, 1999; there was a pending 
claim for service connection prior to the formal application 
based upon information in VA clinical records constructively 
of record.


CONCLUSION OF LAW

The criteria for an effective date for a grant of service 
connection for PTSD, retroactive to September 21, 1999, have 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.155, 3.157, 3.159, 3.160, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The RO received the veteran's initial claim for service 
connection for a nervous condition including PTSD in May 
1985, wherein he reported psychiatric treatment during 
military service and thereafter for substance abuse.  His 
record of service (DD-Form 214) showed Vietnam service and 
receipt of the Vietnam Service Medal and the Republic of 
Vietnam Campaign Medal.  In addition his military personnel 
records showed he participated in the Vietnam 
Counteroffensive Phase III.  He submitted additional 
information in response to the RO request in June 1985.

VA clinical records dated in 1985 mentioned labile 
personality.  A July 1985 VA psychiatric evaluation included 
a social work service summary.  The examiner reported PTSD 
and had the impression that the veteran appeared to meet the 
criteria for the PTSD diagnosis.

The RO issued a rating decision in September 1985 wherein it 
denied entitlement to service connection for PTSD.  The RO 
found that the veteran's service records did not substantiate 
the stressor history, and that it could not identify a 
recognizable stressor that would be expected to evoke 
significant symptoms in almost all individuals.  The RO also 
noted that the veteran had a history of social inadaptability 
prior to and during service, and eventually received an 
upgraded discharge.  The RO notice to the veteran in 
September 1985 was sent to his Riverside Drive address.

The RO received the next correspondence from the veteran 
regarding a claim for PTSD on October 28, 1999.  The record 
shows that when the RO issued the decision in July 2001 
granting service connection for PTSD, it had assembled 
additional information primarily from VA clinical records, 
all dated subsequent to application date, and military 
records.  The RO found that the veteran should receive a 100 
percent schedular evaluation from the October 28, 1999, 
effective date for service connection.

On appeal of the effective date determination, the veteran 
argued that the effective date for service connection should 
have been set in 1985, when he filed his initial claim and 
there was a VA examination showing the diagnosis of PTSD.  He 
provided a private hospital report from 1985 showing the 
principal diagnosis of multiple drug abuse, a treatment team 
statement supporting him and several personal recollection 
statements on his behalf.  

At the August 2002 Board hearing the veteran recalled that in 
1985 he was not aware that he had filed a claim, and moreover 
that he had been never notified of the 1985 decision.  He 
asserted that had he been notified he would have appealed the 
decision (T 2-3, 5).

In May 2004, the VA clinical records were received showing 
the diagnosis of probable PTSD rule out "MDD" in a 
consultation report dated September 21, 1999.  Another 
clinical record entry dated October 5, 1999 showed the 
assessment included PTSD. 


Criteria

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A 
§ 5110; 38 C.F.R. § 3.400(b)(2), (q)(ii), (r).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  (b) A communication 
received from a service organization, an attorney, or agent 
may not be accepted as an informal claim if a power of 
attorney was not executed at the time the communication was 
written.  (c) When a claim has been filed which meets the 
requirements of § 3.151 or § 3.152, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.

Effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.  Acceptance of a report of examination 
or treatment as a claim for increase or to reopen is subject 
to the requirements of Sec. 3.114 with respect to action on 
Department of Veterans Affairs initiative or at the request 
of the claimant and the payment of retroactive benefits from 
the date of the report or for a period of 1 year prior to the 
date of receipt of the report.  38 C.F.R. § 3.157.

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen.  In addition, receipt of one of the 
following will be accepted as an informal claim in the case 
of a retired member of a uniformed service whose formal claim 
for pension or compensation has been disallowed because of 
receipt of retirement pay.  
The evidence listed will also be accepted as an informal 
claim for pension previously denied for the reason the 
disability was not permanently and totally disabling.

(1) Report of examination or hospitalization by Department of 
Veterans Affairs or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  The date of a uniformed service 
examination which is the basis for granting severance pay to 
a former member of the Armed Forces on the temporary 
disability retired list will be accepted as the date of 
receipt of claim.  The date of admission to a non-VA hospital 
where a veteran was maintained at VA expense will be accepted 
as the date of receipt of a claim, if VA maintenance was 
previously authorized; but if VA maintenance was authorized 
subsequent to admission, the date VA received notice of 
admission will be accepted.  

The provisions of this paragraph apply only when such reports 
relate to examination or treatment of a disability for which 
service-connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.

(2) Evidence from a private physician or layman.  The date of 
receipt of such evidence will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.

(3) State and other institutions.  When submitted by or on 
behalf of the veteran and entitlement is shown, date of 
receipt by the Department of Veterans Affairs of examination 
reports, clinical records, and transcripts of records will be 
accepted as the date of receipt of a claim if received from 
State, county, municipal, recognized private institutions, or 
other Government hospitals (except those described in 
paragraph (b)(1) of this section).  These records must be 
authenticated by an appropriate official of the institution.  
Benefits will be granted if the records are adequate for 
rating purposes; otherwise findings will be verified by 
official examination.  

Reports received from private institutions not listed by the 
American Hospital Association must be certified by the Chief 
Medical Officer of the Department of Veterans Affairs or 
physician designee.  38 C.F.R. § 3.157.

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  (38 U.S.C. 5101(a)).  

A claim by a veteran for compensation may be considered to be 
a claim for pension; and a claim by a veteran for pension may 
be considered to be a claim for compensation.  The greater 
benefit will be awarded, unless the 
claimant specifically elects the lesser benefit.  38 C.F.R. 
§ 3.151.

Claim: Application means a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p).

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)) (citing to 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-
15, 47 S. Ct. 1, 6, 71 L. Ed. 131 (1926)).  Notification for 
VA purposes is a written notice sent to the claimant's last 
address of record.  38 C.F.R. § 3.1(q).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004). 


Analysis
Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order). 

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  

The Board is satisfied that all necessary development 
pertaining to the issue of entitlement to an earlier 
effective date for a grant of entitlement to service 
connection for PTSD has been properly undertaken.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a grant of the benefit sought.  

Simply stated, the Board believes the veteran should be 
compensated from the time the VA recorded medical records in 
September 1999, although he seeks compensation from 1985.  In 
any event, the record shows that the RO issued a 
comprehensive VCAA notice letter in April 2004.  However, the 
veteran appealed the initial determination of the effective 
date and disability rating established by the RO in a rating 
decision in July 2001.  In such circumstances the VA General 
Counsel has concluded that under 38 U.S.C.A. § 5103(a), VA, 
upon receipt of a complete or substantially complete 
application, must notify the claimant of the information and 
evidence necessary to substantiate the claim for benefits.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take development or 
review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by a grant of the benefits 
sought or withdrawal of the notice of disagreement.  If, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-03.  

VA completed the essential development and procedural steps 
outlined in the VA General Counsel's precedent opinion long 
before the enactment of the VCAA and the rationale of the 
General Counsel's opinion is applicable here, where the 
downstream elements of effective date and initial rating flow 
from a decision granting service connection that was fully 
developed at the time it was issued.  Therefore, there is no 
further assistance required on VA's part to insure an 
informed decision.  As discussed below, the record does allow 
for a grant of the benefit sought in the claims for an 
earlier effective date for a grant of service connection.  

It should also be noted from the argument presented that the 
question as to an earlier date for service connection is 
based upon information already on file.


Earlier Effective Date

The law and regulations governing the appropriate effective 
date for service connection are set out in 38 U.S.C.A. 
§ 5110(a) and 38 C.F.R. § 3.400 and provide generally that 
the effective date for disability compensation based on 
service connection shall be the later of the date of claim or 
the date entitlement arose.  

Regarding the effective date for service connection for PTSD, 
the RO selected the October 28, 1999, effective date based on 
the date of receipt of the application to reopen the claim.  
The record shows after 1985 no specific claim for service 
connection being communicated to the RO formally until 
October 1999, when correspondence referenced an intention to 
claim service connection for PTSD.  There is simply no 
pertinent communication earlier in the claims folder to 
establish a formal claim.  

The appellant argues that the award of service connection 
should be made effective from 1985 when he filed his initial 
claim and there was a diagnosis of PTSD made on a VA 
examination in July 1985.  He argues that had he been aware 
of the rating decision in 1985. he would have appealed it.  
Thus, a threshold question arises regarding a presumption of 
administrative regularity as to whether notice was properly 
sent in order for finality to attach to the September 1985 
rating decision. 

Based on the presumption of regularity afforded government 
actions, it is presumed that the RO properly mails notice of 
rating decisions.  However, the presumption may be rebutted 
by clear evidence to the contrary.  Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994).  Once the presumption of 
regularity is rebutted, the burden shifts to the Secretary to 
establish that the notice was properly mailed.  See for 
example Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992). 

The presumption of regularity of the administrative process 
attaches absent clear evidence to the contrary. Warfield v. 
Gober, 10 Vet. App. 483, 486 (1997); YT v. Brown, 9 Vet. App. 
195, 199 (1996); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992).  However if the appellant submits clear evidence to 
the effect that VA's 'regular' practices are not followed or 
are not regular, the Secretary is no longer entitled to the 
benefit of the presumption.  Then the burden shifts to the 
Secretary to show that the document was properly mailed to 
the appellant. Warfield, 10 Vet. App. at 486 (emphasis 
added); see also Rosler v. Derwinski, 1 Vet. App. 241, 242 
(1991). 

It is well established that evidence of nonreceipt by either 
the veteran or the veteran's representative standing alone, 
is not the type of clear evidence to the contrary which would 
be sufficient to rebut the presumption of regularity.  
Warfield, 10 Vet. App. at 486.  Thus, the appellant should 
establish at a minimum that the decision notice dated in 
September 1985 was not properly mailed.  A review of the 
record shows that in 1985 the veteran's address was recorded 
as Riverside Dr. and Riverside Dr., NE in correspondence and 
that copies of official documents contained NE with the 
street address.  The notice letter was sent to the residence 
number on Riverside Dr.  The address without "NE" was 
incomplete but not incorrect so as to rebut the presumption 
of administrative regularity in the VA mailing of the 
decision notice.  The Board must review the correctness of 
the address even though the mailing was not returned 
undelivered.

Further, an assertion of inadequate processing alone does not 
rise to the level of "clear evidence to the contrary."  See 
Warfield, supra.  What the appellant has not submitted to 
support this aspect of the claim is evidence recounting 
experiences with VA practices and procedures that could serve 
as clear evidence to the contrary required to rebut the 
presumption of administrative regularity. See for example 
Ashley, 2 Vet. App. at 66.  

For example, the U.S. Postal Service information available 
through its internet site showed no Riverside Dr. address 
other than that corresponding to the veteran's.  In other 
words no other Riverside Dr. address existed in the veteran's 
Zip Code or city which removes the possibility for 
misdelivery or confusion.  

The correctness of either the residence address, spelling of 
the street name, or the Zip Code is not in dispute.  The 
Board may rely on information available to the public 
regarding facts not reasonably in dispute.  See for example 
Crain v. Principi, 17 Vet. App. 182, 185 (2003).  

Therefore, the Board finds that the appellant has not 
presented clear evidence to the contrary to rebut the 
presumption that VA properly mailed notice in September 1985, 
as this address did exist.  Thus, the facts here are readily 
distinguished from Fluker v. Brown, 5 Vet. App. 296 (1993) 
and Piano v. Brown, 5 Vet. App. 25 (1993) and warrant 
following the holding in Jones (Raymond H.) v. West, 12 Vet. 
App. 98, 101 (1998) where there was an incomplete address 
that did exist and there is no other existing address in the 
veteran's community to provide a potential for misdelivery.  
So under this set of circumstances, the grant of service 
connection can generally be no earlier than the date of 
receipt of the new claim.  

The applicable law provides the effective date for an 
original claim or application to reopen is governed by 38 
U.S.C.A. § 5110.  This provision states that such an 
effective date shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
claim.  The implementing regulation 38 C.F.R. § 3.400(b)(2), 
(q)(ii), (r) provides that the effective date shall be date 
of receipt of claim or reopened claim or date entitlement 
arose, whichever is later, unless the claim is received 
within one year after separation from service.

It is provided under 38 C.F.R. § 3.155(a) that an informal 
claim may, in some circumstances, be considered to be the 
date of a claim.  Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992); 38 C.F.R. § 3.1(p).  The medical evidence referring 
to nervousness recorded in September 1999 did contain a 
diagnosis of PTSD, and thus it did contain objective medical 
evidence indicating that the veteran suffered from a nervous 
disorder that in substance established the likely intent to 
file a claim.  He formally expressed the intent to claim 
service connection for PTSD in October 1999, the following 
month.  Other clinical records earlier in October 1999 also 
referred to PTSD. 

Although mere presence of the medical evidence does not 
establish intent on the part of the veteran to seek service 
connection for the condition, the fact that he did so soon 
after being seen in September 1999 is evidence of a belief of 
entitlement in light of his history.  Brannon v. West, 12 
Vet. App. 32, 35 (1998); Buckley v. West, 12 Vet. App. 76, 
82-83 (1998); Suttman v. Brown, 5 Vet. App. 127, 132 (1993); 
EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  

The pertinent determination is when the application was 
received, and an informal claim does appear from the record 
to establish a pending claim prior to October 28, 1999.  Here 
a claim specifying PTSD was submitted within one year of the 
receipt of the medical records dated in September 1999.  
Consequently, the record does allow for an earlier effective 
date for service connection in this case.  The communication 
contemplated by 38 C.F.R. §§ 3.157 and 3.160, the later 
receipt of VA clinical records referring to PTSD was followed 
within a month by a formal claim that referred to those 
records.  The VA clinical records predating the formal 
application filing were constructively before the RO.  See 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  See also 
VAOPGCPREC 12-95 ("However, it should be borne in mind that 
such records may themselves constitute informal claims, which 
can have implications for the effective dates of resulting 
awards.").  

Therefore, the appropriate effective date for service 
connection should be September 21, 1999, and compensation 
would be properly paid from the following month.  38 U.S.C.A. 
§ 5111(a)(d); 38 C.F.R. § 3.157(b)(2).  This outcome 
represents a liberal application of the law to the facts of 
his case. 

The Board notes the RO has referred to clear and unmistakable 
error (CUE) in its reasoning to support the 1999 effective 
date for service connection.  The veteran has not articulated 
a claim for an earlier effective date based upon CUE in 
either correspondence or testimony.  The Board will advise 
the veteran that under 38 C.F.R. §§ 3.104(a) and 3.105(a) 
(2004), taken together, rating actions are final and binding 
in the absence of CUE.  A decision which constitutes a 
reversal of a prior decision on the grounds of CUE has the 
same effect as if the corrected decision had been made on the 
date of the reversed decision.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.105(a).  

The veteran should note, should he wish to formally seek 
review of the September 1985 RO decision on the basis of CUE, 
that the specific elements of a CUE claim are set forth in 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) as a three-
pronged test for purposes of determining whether such error 
is present in a prior determination.  For purposes of 
determining whether CUE is present in a prior determination: 

(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," 

(2) the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and 

(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  


ORDER

Entitlement to an effective date for a grant of service 
connection for PTSD, retroactive to September 21, 1999, is 
granted, subject to the regulations governing the payment of 
monetary awards.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


